DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1-7 in the reply filed on 4/22/21 is acknowledged. Claims 8-20 have been canceled. 
Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 7/21/21, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made herein.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
As to claim 1, it is noted that the claim does not specify who and/or what performs each of the steps of generating, combining, passing, and detecting steps. There is no indication as to how each of the step are related to/involve using the microfluidic device. For example, there is no indication as to how, who, or where the single file droplet stream is generated relative to the microfluidic device. There is no structure provided for that can generate a single file stream 
It is noted that the carrier liquid nor droplets are not defined as being any specific liquids (of any specific properties). Furthermore, the spacing fluid is relatively broad and not defined as being and specific fluid (gas and/or liquid). 
It is noted that although the claim mentions a “spacing channel” and “a detection channel” that the terms “spacing” and “detection” do not provide for any further structural limitations of each of the respective channels. It is noted that the spacing channel does not perform any “spacing” of anything nor is the “detection channel” claimed as comprising and specific structure that would allow the channel to perform any detecting of anything. The terms spacing and detection are directed to what is intended or can occur in the respective channels. Furthermore, there is no requirement that the spacing and detection channels be fluidically connected to each other. 
It is noted that the terms “plurality” and “droplets” only requires 2 droplets (of no specific chemical/material composition).  It applicant intends for each of the claims to directed to the same droplets of the single-file stream, then the claims should clearly provide for such. 
As to the detecting step, it is noted that what is considered as “a signal” is not specified in the claim. Furthermore, it is noted that although known detection devices are disclosed in 
It is noted that term “tapered region” is not defined by any specific structural boundaries nor dimensions. Any part of tapering of a channel can be considered a tapered region. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 it is unclear how each of the steps are related to/involve using the microfluidic device as claimed because the microfluidic device nor any element thereof is required to be used to perform each of the steps. See remarks above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makarewicz, Jr. et al., US 2011/0311978.
 	Makarewicz discloses in referenced to figures 17-21 (and description of such figures), a method of droplet detection, the method comprising: generating a single-file stream of droplets in carrier liquid (in channel 850, 880, 890); combining at least one stream of spacing 
	 As shown for example in figure 19, there channels at the junction includes decreasing tapering at 888, and further tapering at 886. See also the tapering of channels in figs. 20-24 and various channel junctions formed by a plurality of channels including the detection channel also shown in the figures. For example the connector 912 (Figure 19) and connector 962 Figure 21.
Makarewicz does not disclose… 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness.
Makarewicz does disclose in Figure 13 a portion of a channel 512 that includes a tapering of a progressively decreasing angle (as illustrated by arrow 522) that is capable of aligning droplets in a single file to flow in a further channel connected to the tapering portion of channel 512.  
It would have been within the common sense, predictability, knowledge, and skill of one of ordinary skill in the art before the effective filing date of the invention to recognize that the tapering at the junction may include a progressively decreasing angle the same or similar to that as illustrated in Figure 13 of Makarewicz.  
It would have been an obvious matter of design choice to modify the angle of the tapering to progressing decreasing, since such a modification would have involved a mere change in the size (dimension) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  
As to claim 4, any suitable flow rates (velocity) of the emulsion and dilution fluid may be used. (paragraphs 0155, 0104). It would have been obvious to recognize that the flow rates of the stream may be same. 
As to claim 5, if tapered, the droplet inlet channel may have a maximum diameter that is greater than that of the droplets (e.g., at least about 50%, 100%, 150%, 200%, or 300% greater in diameter, among others). The droplet inlet channel may taper to a minimum diameter (e.g., 
As to claim 6, fluid flow into, through, and out of channel network 800 may be driven by at least one pressure source (to apply negative pressure (suction) and/or positive pressure), generally, a pump, such as a sample pump 808 and a dilution pump 810. (paragraphs 0129, 0133, 0136-0137). 
As to claim 7, the transport system may include a channel network 800 connected to tip 782. The channel network may include channel-forming members (e.g., tubing and/or one or more chips) and at least one valve (e.g., valves 802-806, which may include valve actuators) to regulate and direct fluid flow into, through, and out of the channel network. (paragraph 0129).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Deshpande; Manish et al.; Makarewicz, JR.; Anthony J. et al.; Potier; Marie-Claude et al.; Kleinschmidt; Felix et al.; URANO; Hikaru et al.; Eickhoff; Holger et al.; Mototsu; Kazunori et al.; Sklar, Larry A. et al.; Higuchi; Toshiro et al.; and Jacobs; Merrit N. et al. disclose liquid handling devices that include tapering channels. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/BRIAN R GORDON/Primary Examiner, Art Unit 1798